DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "in which the data read command is received".  There is insufficient antecedent basis for this limitation in the claim. Claim 14 only discloses a program command.
Further the examiner is not able to ascertain the metes and bounds of the claim because claim 14 requires that the update includes, providing the updated information when a program command is received however, claim 19 says “not provide the updated ….” information. Also, claim 19 requires the update for a read command, which has no antecedent basis and is contradictory to claim 14’s requirement of a program command. 
Claim 20 depends on claim 19 and is rejected for depending on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. 2018039429 herein Wu.
Per claim 1,  Wu discloses: a first non-volatile memory configured to store data; and a device controller configured to control the first non-volatile memory, (fig. 1; die and die controllers) wherein the device controller is configured to, receive a data read command including a first logical address of the first non-volatile memory, a first physical address corresponding to the first logical address, (fig. 1 ¶0027; control functions for address translations/mappings corresponding to physical address within  a die) and first status information of the first non-volatile memory corresponding to the first physical address, (¶0027-0028; examiner notes the requisite for the status information is defined by the corresponding physical address in the translation ) determine a first read level using the first status information included in the data read command, (fig. 14, ¶0071; Upon initiating (at block 1400) the read operation for a device page 300.sub.i of storage cell groups, the I/O logic 202 determines (at block 1402) the state mapping 400.sub.i to use, …The state from the storage cell group in the device page  and apply a voltage of the first read level to a first word line of the first non-volatile memory corresponding to the first physical address to read data (fig. 14, ¶0071; … The transformation layer 114.sub.i applies (at block 1414), for each storage cell group in the read page, the determined translation functions to translate the decoded m bits of information to a block of fewer k bits of information and returns (at block 1416) the block of k bits to the host requesting the page of data.)
Per claim 7, Wu discloses: further comprising: a first internal memory configured to store a second logical address of the first non- volatile memory, a second physical address corresponding to the second logical address, and second status information of the first non-volatile memory corresponding to the second physical address (fig. 1, ¶0027-0028; The controller channel 102 includes a central processing unit (CPU) 108 implementing certain control functions, such as a logical-to-physical mapping 110 provides a mapping of logical addresses to which I/O requests are directed and physical addresses in the storage dies 106.sub.1, 106.sub.2 . . . 106.sub.n.;  Examiner notes Logical to physical mappings stored in memory corresponding to state mappings).
Per claim 8, Wu discloses: wherein the device controller is further configured to provide the second logical address, the second physical address, and the second status information stored in the first internal memory to outside (fig. 1, ¶0027-0028; 
Per claim 12, Wu discloses: a second internal memory configured to store read level determination information used by the device controller to determine the first read level (fig. 1, comp 402, state mappings).
Per claim 13, Wu discloses: wherein the device controller is configured to determine the first read level using the first status information included in the data read command by, accessing the second internal memory to load the read level determination information, and determining the first read level using the first status information and the read level determination information (fig. 1, comp 402, ¶0029-0030; The transformation layer 114.sub.1, 114.sub.2 . . . 114.sub.n uses the state mappings 300.sub.1, 300.sub.2 . . . 300.sub.n to determine the translation functions to use to transform the fewer k bits to m bits and vice versa. In certain embodiments, the mapping operations for k bits in the received pages to the m bits stored in a storage cell group, and vice versa, are performed by the transformation layer 114.sub.i. Examiner notes that the translation of logical to physical is used by the translation layer to determine state mappings).
Per claim 14, Wu discloses: a first non-volatile memory configured to store data; (fig. 1) a first internal memory configured to store a first logical address of the first non-volatile memory, fig. 1; die and die controllers) a first physical address corresponding to the first logical address, and first status information of the first non-volatile memory corresponding to the first physical address; (fig. 1 ¶0027; control functions for address translations/mappings corresponding to physical address within  a die ¶0027-0028; state mappings; examiner notes the requisite for the status information is defined by the corresponding physical address in the translation) and a device controller configured to control the first non-volatile memory and the first internal memory by, programing data in the first non-volatile memory by receiving a data program command on the first non-volatile memory, (¶0028; transforms a received number of bits (e.g., k bits) in pages of data from the host to write to storage cell groups of multiple storage cells (each storing m bits, where m is >=k) in the storage dies 106)5GDYlprbApplication No.: New ApplicationDocket No.: 2677-000534-US updating the first physical address and the first status information stored in the first internal memory, (¶0027; controller implementing mapping functions) and providing the updated first physical address and the updated first status information to outside (fig. 1, ¶0027-0028; The controller channel 102 includes a central processing unit (CPU) 108 implementing certain control functions, such as a logical-to-physical mapping 110 provides a mapping of logical addresses to which I/O requests are directed and physical addresses in the storage dies 106.sub.1, 106.sub.2 . . . 106.sub.n.;  Examiner is not certain what “to outside” is referring to. The claim is interpreted as transmitting mapping information to and from storage controller devices).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3, 9, and 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. 2018039429 herein Wu in view of Woo et al. 20130124784 herein Woo.
Per claim 2, Wu discloses passing transformed translation information but does not specifically disclose: wherein the first physical address and the first status information included in the data read command are encrypted
However, Woo discloses: wherein the first physical address and the first status information included in the data read command are encrypted (¶0048; Randomizer and de-randomizer 1220 also randomizes and de-randomizes metadata with write data. Randomizer and de-randomizer 1220 randomize metadata generated in a program operation and sends the randomized metadata to nonvolatile memory device 1100 with randomized data. In a read operation, randomizer and de-randomizer 1220 reads data and metadata to de-randomize the read data and metadata).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device and Woo because Woo’s randomizer/de-randomizer to store/read data because it improves the storage devices reliability and performance (¶0008).
Per claim 3, Wu discloses passing transformed translation information to obtain the voltage information but does not specifically disclose: wherein the device controller is configured to determine the first read level based on the first status information included in the data read command by decrypting the encrypted first status information, and 2GDYlprbApplication No.: New ApplicationDocket No.: 2677-000534-US the device controller is configured to apply the voltage of the first read level to the first word line of the first non-volatile memory corresponding to the first physical address by decrypting the encrypted first physical address
However, Woo discloses: wherein the device controller is configured to determine the first read level based on the first status information included in the data read command by decrypting the encrypted first status information, and  2GDYlprbApplication No.: New ApplicationDocket No.: 2677-000534-US the device controller is configured to apply the voltage of the first read level to the first word line of the first non-volatile memory corresponding to the first physical address by decrypting the encrypted first physical address (¶0048 and ¶0071; Randomizer and de-randomizer 1220 also randomizes and de-randomizes metadata with write data. …. In a read operation, randomizer and de-randomizer 1220 reads data and metadata to de-randomize the read data and metadata; threshold voltage distributions of memory cells in single-level cell and multi-level cell areas during coarse programming according to an embodiment of the inventive ).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device and Woo because Woo’s randomizer/de-randomizer to store/read data because it improves the storage devices reliability and performance (¶0008).
Per claim 9, Wu discloses: wherein the device controller is further configured to provide the second logical address, the second physical address, and the second status information stored in the first internal memory to outside (fig. 1, ¶0027-0028; The controller channel 102 includes a central processing unit (CPU) 108 implementing certain control functions, such as a logical-to-physical mapping 110 provides a mapping of logical addresses to which I/O requests are directed and physical addresses in the storage dies 106.sub.1, 106.sub.2 . . . 106.sub.n.;  Examiner is not certain what “to outside” is referring to. The claim is interpreted as transmitting information to and from storage devices).
Wu discloses passing translation information but does not specifically disclose: encrypting the second physical address and the second status information to generate first metadata, and providing the second logical address and the first metadata to the outside.
However, Woo discloses: encrypting the second physical address and the second status information to generate first metadata, and providing the second logical address and the first metadata to the outside (¶0048; Randomizer and de-randomizer 1220 also randomizes and de-randomizes metadata with write data. Randomizer and de-randomizer 1220 randomize metadata 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device and Woo because Woo’s randomizer/de-randomizer to store/read data because it improves the storage devices reliability and performance (¶0008).
Per claim 15, Wu discloses passing transformed translation information to obtain the voltage information but does not specifically disclose: wherein the device controller is further configured to, receive a data read command including first metadata, decrypt the first metadata to generate a second physical address of the first non-volatile memory and second status information of the first non-volatile memory corresponding to the second physical address, determine a first read level using the second status information, and read data stored in the first non-volatile memory using the first read level.
However, Woo discloses: wherein the device controller is further configured to, receive a data read command including first metadata, decrypt the first metadata to generate a second physical address of the first non-volatile memory and second status information of the first non-volatile memory corresponding to the second physical address, determine a first read level using the second status information, and read data stored in the first non-volatile memory using the first read level (¶0048 and ¶0071; Randomizer and de-randomizer 1220 also randomizes and de-randomizes metadata with write data. …. In a read operation, randomizer and de-randomizer 1220 reads data and metadata to de-randomize the read data and metadata; 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device and Woo because Woo’s randomizer/de-randomizer to store/read data because it improves the storage devices reliability and performance (¶0008).
Per claim 16, Wu discloses: wherein the providing the updated first physical address and the updated first status information to the outside by the device controller comprises, a (fig. 1, ¶0027-0028; The controller channel 102 includes a central processing unit (CPU) 108 implementing certain control functions, such as a logical-to-physical mapping 110 provides a mapping of logical addresses to which I/O requests are directed and physical addresses in the storage dies 106.sub.1, 106.sub.2 . . . 106.sub.n.;  Examiner is not certain what “to outside” is referring to. The claim is interpreted as transmitting information to and from storage devices).
Wu discloses passing translation information but does not specifically disclose: encrypting the updated first physical address and the updated first status information by the device controller to generate second metadata.
However, Woo discloses: encrypting the updated first physical address and the updated first status information by the device controller to generate second metadata (¶0048; Randomizer and de-randomizer 1220 also randomizes and de-randomizes metadata with write data. Randomizer and de-randomizer 1220 randomize metadata generated in a program operation and sends the randomized metadata to nonvolatile memory device 1100 with randomized data. In a read operation, randomizer and de-randomizer 1220 reads data and metadata to de-randomize the read data and metadata).
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device and Woo because Woo’s randomizer/de-randomizer to store/read data because it improves the storage devices reliability and performance (¶0008).
Per claim 18, Wu discloses: a second internal memory configured to store read level determination information indicating a relationship between the first status information and a first read level on the first non-volatile memory (¶0048 and ¶0071; Randomizer and de-randomizer 1220 also randomizes and de-randomizes metadata with write data. …. In a read operation, randomizer and de-randomizer 1220 reads data and metadata to de-randomize the read data and metadata; threshold voltage distributions of memory cells in single-level cell and multi-level cell areas during coarse programming according to an embodiment of the inventive; examiner notes that the claim does not set for what the relationship between the first status information and read level is. The metadata cited establishes a relationship of memory location and status/read levels of a non-volatile memory).

Per claim 20, Wu discloses: wherein the providing the updated first physical address and the updated first status information to the outside by the device controller during the first period comprises, (fig. 1, ¶0027-0028; The controller channel 102 includes a central processing unit (CPU) 108 implementing certain control functions, such as a logical-to-physical mapping 110 provides a mapping of logical addresses to which I/O requests are directed and physical addresses in the storage dies 106.sub.1, 106.sub.2 . . . 106.sub.n.;  Examiner is not certain what “to outside” is referring to. The claim is interpreted as transmitting information to and from storage devices).
Wu discloses passing translation information but does not specifically disclose: wherein the providing the updated first physical address and the updated first status information to the outside by the device controller during the first period comprises, encrypting the updated first physical address and the updated first status information to generate second metadata, and providing the second metadata to the outside.
However, Woo discloses: encrypting the updated first physical address and the updated first status information to generate second metadata, and providing the second metadata to the outside (¶0048; Randomizer and de-randomizer 1220 also randomizes and de-randomizes metadata with write data. Randomizer and de-randomizer 1220 randomize metadata generated in a program operation and 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device and Woo because Woo’s randomizer/de-randomizer to store/read data because it improves the storage devices reliability and performance (¶0008).


Claims 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. 2018039429 herein Wu in view of Klein 20180262567 herein Klein.
Per claim 10, Wu discloses storing translation information and transforming the address to obtain state mapping but does not specifically disclose: wherein the first internal memory is further configured to store first signature information on validity of the first logical address, the first physical address, and the first status information.
However, Klien discloses: wherein the first internal memory is further configured to store first signature information on validity of the first logical address, the first physical address, and the first status information 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device metadata and Klien’s metadata server including validity information because it provides globalization of repositories and increases efficiency and performance (¶0041).
Per claim 11, Wu does not specifically disclose: the data read command further comprises first signature information on validity of the first logical address, the first physical address and the first status information.
However, Klien discloses: the data read command further comprises first signature information on validity of the first logical address, the first physical address and the first status information (¶0065; At step 909, the metadata server 351 updates mapping information identifying the physical blocks and pages where the data is written. Metadata server 351 also updates block information (e.g., sets block usage as "partial" or "full") and page information (e.g., sets page status as " valid"). If the data written by remote host 313 was previously written at another location (i.e., old data), metadata server 351 updates the status of the page information containing the old data as "dirty" (e.g., page 519) for the next garbage collection process; examiner notes that the signature information is defined by the metadata on validity of the address). 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device metadata and Klien’s metadata server including validity information because it provides globalization of repositories and increases efficiency and performance (¶0041).
Per claim 17, Wu does not specifically disclose: wherein the updating the first physical address and the first status information stored in the first internal memory by the device controller comprises, generating first signature information on whether to update the first physical address and the first status information.
However, Klien discloses: wherein the updating the first physical address and the first status information stored in the first internal memory by the device controller comprises, generating first signature information on whether to update the first physical address and the first status information (¶0065; At step 909, the metadata server 351 updates mapping information identifying the physical blocks and pages where the data is written. Metadata server 351 also updates block information (e.g., sets block usage as "partial" or "full") and page information (e.g., sets page status as " valid"). If the data written by remote host 313 was previously written at another location (i.e., old data), metadata server 351 updates the status of the page information containing the old data as "dirty" (e.g., page 519) for the next garbage collection process; examiner notes that the signature information is defined by the metadata on validity of the address). 
It would have been obvious to one having ordinary skill in the art to combine the teachings of Wu’ storage device metadata and Klien’s metadata server including validity information because it provides globalization of repositories and increases efficiency and performance (¶0041).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2184